NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3495-16T2


NAQEEBULLAH HABIBI,

        Plaintiff-Appellant,

v.

SCO DOUGHERTY, SCO CORNEJO,
SCO PORTLAND, SCO LLOYD,
SCO GERMANIO, SCO MARINER,
SCO TONGO, SCO YOLMING,
SCO GREEN, SCO DIBENEDETTO,
SGT. MEYERS, LT. CLEMENT,
ADMIN. JOHN POWELL, BAYSIDE
SID OFFICERS, and COMMISSIONER
LANIGAN,

     Defendants-Respondents.
________________________________

              Submitted June 19, 2018 – Decided July 13, 2018

              Before Judges Simonelli and Koblitz.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Docket No.
              L-0095-17.

              Naqeebullah Habibi, appellant pro se.

              Gurbir S. Grewal, Attorney General, attorney
              for respondent New Jersey Department of
              Corrections    (Melissa    Dutton    Schaffer,
              Assistant Attorney General, of counsel; Daniel
          M. Vannella and Daveon M. Gilchrist, Deputy
          Attorneys General, on the brief).

PER CURIAM

     Plaintiff Naqeebullah Habibi appeals from the March 17, 2017

Law Division order, which denied his motion to file a late notice

of tort claim.     In his affidavit submitted in support of the

motion, he claimed an incident occurred on July 17, 2015 and

identified   the   individuals   allegedly   involved,   but   did   not

describe the incident or specify the individuals' involvement.1

He also claimed that:

          [Special   Investigations   Division   (SID)]
          officers visited [him] surrounding tort
          allegations and informed [him] that [they]
          were conducting an investigation and upon the
          completion of that investigation [he] would
          be informed and would then be able . . . to
          pursue [his] tort claim and/or lawsuit. [He]
          waited for this communication past the
          [ninety] day time limit to file the notice of
          tort claim but was never contacted again
          regarding this matter.    [He] then filed a
          notice of tort claim with the [Department] of
          the Treasury, Division of Risk Management, on
          or around July 21, 2016, and [has] not
          received any response to date from that
          office.

     The motion judge denied the motion, finding it was not filed

within one year of accrual of the claim, as required by the New



1
   We decline to consider additional facts in plaintiff's merits
brief that are not supported by an affidavit. See N.J.S.A. 59:8-
9.

                                   2                            A-3495-16T2
Jersey Tort Claims Act (TCA), N.J.S.A. 59:8-9.                         Addressing the

merits, the judge found plaintiff failed to show exceptional

circumstances and there was no compelling justification or out of

the ordinary circumstances that would permit granting the motion.

      On    appeal,   defendant      argues          there     were     extraordinary

circumstances justifying the delay in filing the motion for leave

to file a late notice of claim based on the conduct of the SID

officers and lack of substantial prejudice to defendants by the

later filing.     We disagree.

      Under the TCA, a claimant must file a notice of claim against

a public entity no later than ninety days after accrual of the

cause of action.      N.J.S.A. 59:8-8(a).             The court may permit the

late filing of a notice of claim "at any time within one year

after the accrual of his claim provided that the public entity or

the   public    employee    has     not       been    substantially        prejudiced

thereby."      N.J.S.A. 59:8-9.      "After the one-year limitation has

passed, 'the court is without authority to relieve a plaintiff

from his failure to have filed a notice of claim, and a consequent

action at law must fail.'"          Pilonero v. Twp. of Old Bridge, 236
N.J. Super. 529, 532 (App. Div. 1989) (quoting Speer v. Armstrong,

168 N.J. Super. 251, 255-56 (App. Div. 1979)).

      A party seeking to file a late notice of claim within the

one-year    limitation     period   must       file    a     "motion    supported    by

                                          3                                   A-3495-16T2
affidavits based upon personal knowledge of the affiant showing

sufficient reasons constituting extraordinary circumstances for

his failure to file notice of claim within the period of time

prescribed by [N.J.S.A.] 59:8-8[.]"               N.J.S.A. 59:8-9.       "[T]he

filing of 'a late notice of claim with an entity without leave of

court is a nullity and does not constitute substantial compliance

with the terms of [N.J.S.A. 59:8-9].'"             Rogers v. Cape May Cty.

Office   of   Pub.   Defender,   208 N.J. 414,   427   (2011)   (second

alteration in original) (quoting Margolis & Novack, Claims Against

Public Entities, cmt. on N.J.S.A. 59:8-9 (2011)).

     The decision to grant permission to file a late notice of

claim within the one-year limitation period "is a matter left to

the sound discretion of the trial court, and will be sustained on

appeal in the absence of a showing of an abuse thereof."                 Mendez

v. So. Jersey Transp. Auth., 416 N.J. Super. 525, 532 (App. Div.

2010) (quoting Lamb v. Global Landfill Reclaiming, 111 N.J. 134,

146 (1988)).    Nevertheless, this "discretion is limited" because

the late claimant must show "'sufficient reasons constituting

extraordinary circumstances' for the delay and [that] there is no

'substantial[] prejudice[]' to the public entity or employee."

R.L. v. State-Operated Sch. Dist., 387 N.J. Super. 331, 340 (App.

Div. 2006) (second and third alterations in original) (citation

omitted).

                                       4                                A-3495-16T2
     Here, plaintiff's alleged cause of action accrued on July 17,

2015.   Thus, he had ninety days, or until October 13, 2015, to

file his notice of tort claim, N.J.S.A. 59:8-8(a), and one year,

or until July 18, 2016,2 to file a motion for leave to file a late

notice of claim.   N.J.S.A. 59:8-9.     He did not file the motion

until January 27, 2017.   Thus, the judge was without the authority

to grant him permission to file a late notice of claim.   Pilonero,
236 N.J. Super. at 532.

     Even if plaintiff had filed his motion within the one-year

limitation period, he did not show extraordinary circumstances or

compelling justification for the delay.     The conduct of the SID

officers did not prevent plaintiff from timely filing a notice of

claim, as he eventually filed one with the Department of the

Treasury without having received any communications from them.

Accordingly, the judge properly denied plaintiff's motion for

leave to file a late notice of claim.

     Affirmed.




2
   July 17, 2016 was a Sunday, making July 18, 2016 that last day
to file the motion. R. 1:3-1.

                                 5                          A-3495-16T2